Proceeding instituted pursuant to section 429 of the Judiciary Law to remove respondent Town Justice of the Town of Clifton in St. Lawrence County from office for cause. The record establishes that during a late-evening boat outing on Cranberry Lake, respondent’s son threw a glass bottle at another boat. A youth in the second boat was struck by the bottle and sustained a two-inch laceration on his forehead. Based upon the deposition of the injured youth, respondent’s son was arrested several days later and charged with assault in the second degree. Respondent thereafter sought extra-judicially to have the criminal proceeding against his son dismissed by attempting, albeit unsuccessfully, to influence the decision of a fellow Town Justice presiding in his son’s ease, and by threatening the complainant with prosecution for a criminal violation of the Navigation Law. Further, it appears that the respondent personally instituted and presided in such a proceeding upon the complaint of his son, and that after arraigning the defendant in his own court, respondent adjourned the proceeding indefinitely and without good cause. The Referee appointed by this court to hear and report has filed his report, which we confirm. In our judgment, respondent’s abuse of the judicial process and his conscious disregard for the impartial administration of justice clearly constitute cause for removal from office. The fact that respondent has since been re-elected to office in no way affects our judgment, or impairs our authority to order his removal (see Matter of Abare v. Match, 21 A D 2d 84; Matter of Corwin v. Merder, 14 A D 2d 652). Motion to confirm the Referee’s report granted, petition for removal granted and respondent Robert Hayes removed from the office of Town Justice of the Town of Clifton. Settle order on notice. Herlihy, P. J., Greenblott, Cooke, - Sweeney and Kane, JJ., concur.